Citation Nr: 0215579	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for chronic rhinitis 
with history of sinusitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued the 10 percent evaluation 
for the veteran's service connected chronic rhinitis with 
history of sinusitis.


FINDING OF FACT

The veteran's chronic rhinitis with history of sinusitis is 
manifested by more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation (but no higher) for 
the veteran's service connected chronic rhinitis with history 
of sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002) 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic 
Codes 6513, 6522, 6523, 6524 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his May 1998 VA examination, the veteran reported that he 
had developed his allergic problems while stationed in 
Germany and was told that he was allergic to European trees 
and grass.  He indicated that his sinuses were killing him 
and felt as though his head was going to explode.  He 
indicated that he moved to Massachusetts where his allergic 
manifestations improved somewhat and returned to Michigan in 
1997.  He complained of trouble from his head to his chest 
and there was interference with breathing through his nose; 
this had been present for 15 to 16 years.  He reported 
purulent discharge from his nose intermittently.  The veteran 
indicated that he had dyspnea at rest or on exertion; this 
had been present for at least five years, mostly following 
exertion.  He reported episodes of wheezing, which in all 
probability were allergic attacks; frequency unknown.  He 
also reported intermittent cough with some sputum production 
periodically.  The veteran indicated that there were certain 
periods of time when he had to go to bed and rest, with his 
headaches so severe requiring an injection.  Medications 
included Theo Dur, Beclovent, Albuterol, Dilor XR, Lipator 
for cholesterol.

The examination showed that the veteran had difficulty 
breathing and there was nasal obstruction in each nostril; 
they were red and edematous with mucous in both nostrils.  
There was tenderness in both maxillary sinuses on percussion.  
There was no evidence of purulent drainage or crusting.  X-
rays dated in April 1998 of the paranasal sinuses in multiple 
projections showed no abnormality.  The impression was normal 
appearing sinuses.  The diagnoses were history of sinus 
problems; asthmatic bronchitis secondary to allergies.

A facial and sinus computed tomography (CT) scan, performed 
by Covenant Healthcare in December 1998 showed mild findings 
of chronic sinusitis characterized by some inferolateral 
mucosal polypoid thickening, predominantly right maxillary 
antrum, very minimally left.  It also revealed some mucosal 
congestion opacification of the osteomeatal unit on the right 
at level of the ethmoid infundibulum, and the adjacent 
anterior ethmoid sinuses.  There was modest enlargement of 
the right middle nasal turbinate and there was slight 
deviation of the nasoseptum to left.

Private treatment records from N.K., M.D., dated May 1999 
showed that the veteran underwent a septoplasty with 
endoscopic sinus surgery the same month.  The procedure 
corrected the veteran's deviated septum, improved the nasal 
passage, and was apparently successful, without 
complications.  The post-operative follow-up report noted 
that the veteran was doing well, although the ethmoid sinus 
lining was still inflamed and polypoid.  Both the pre- and 
post-operative diagnosis was nasal obstruction with chronic 
sinusitis.

Private treatment reports from an unspecified source dated 
December 2000 show reports of drainage and headaches.  There 
was evidence of polyps in the middle turbinate and left 
maxillary sinus ostium.  The report stated that it was 
difficult to differentiate polyps from polypoid changes, 
especially when sinus surgery was performed.  Anti-fungal 
medication was prescribed to see if the veteran would respond 
in addition to antibacterial.

At his September 2001 VA examination, the veteran reported 
anosmia, difficulty in breathing through the nose, left 
greater than the right, constant rhinorrhea and postnasal 
drainage, yellow to green.  He reported no seasonal variation 
in his symptoms.  He indicated that he was treated with 
antibiotics, antifungals, steroid nasal spray and Prednisone.  
The veteran denied any relief of symptoms with the treatment.  
He reported requiring almost monthly antibiotics and had 
daily frontal and periorbital headaches, which were constant.  
He indicated that he was not incapacitated with headaches.  
The veteran reported that he had allergy testing and was told 
that he was allergic to European tree pollen and grass 
pollen.

The examination showed nasal mucosa to be pale; patent 
nostrils; clear rhinorrhea; bleeding specs were seen on the 
left nostril on the lateral wall; no postnasal drainage; 
polyps were not seen.  X-rays of the paranasal sinuses 
including frontal, ethmoid, maxillary and sphenoid sinuses 
were normal.  There was no evidence of mucosal thickening or 
air-fluid level on the images provided for interpretation.  
The remainder of the ossesous structures and soft tissues 
were grossly unremarkable. 

Treatment records from N.K., M.D., dated March 2001 indicate 
that the veteran was seen for complaints of left sided sinus 
headache, especially with pressure over the forehead, which 
had been bothering him for a long time.  Because of his 
persistent symptoms, it was noted, the veteran had a CT scan 
of the sinuses done recently which showed mucosal thickening 
involving the floor of the left frontal sinus with mucosal 
thickening involving the frontoethmoid recess.  There was 
also some mucosal thickening in the left maxillary sinus, 
although the maxillary sinus ostium was widely patent.  The 
examiner discussed this with the veteran who indicated that 
he was having a headache at least two or three times a week 
and when he got the headache it was unbearable.  The veteran 
indicated that the right side did not bother him much.  

The examination showed inflammation and mucosal thickening 
involving the frontoethmoid recess on the left side with 
patent maxillary sinus ostium.  There was some mucosal 
thickening along the floor of the maxillary sinus on the left 
side.  The examiner noted that the CT scan was reviewed.  The 
veteran had a huge frontal sinus on the left side with 
mucosal thickening indicating that could be the reason why he 
was having headache and pressure.  The impression was frontal 
sinusitis with headache, left side.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated May 1998 
and September 2001; CT scan report by Covenant Healthcare 
dated December 1998; private treatment records and 
examination from N.K., M.D., dated May 1999 to March 2001; 
treatment reports dated December 2000 from an unspecified 
source.  No additional pertinent evidence has been identified 
by the veteran.  Additionally, the record shows that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit at issue.  The discussions in the rating decision 
and statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. 

By a Board decision dated in November 2000 the veteran claim 
for entitlement for an evaluation in excess of 10 percent for 
his service connected chronic rhinitis with history of 
sinusitis was denied.  The decision notified the veteran of 
the VCAA as well as the rating criteria for a higher rating.  
After the veteran again filed a claim for an increased rating 
for his disability, the veteran was scheduled for a VA 
examination in September 2001.  In October 2001, the RO 
issued a rating decision and in December 2001 he was issued a 
Statement of the Case which informed the veteran of the 
evidence that was already of record and of what evidence was 
needed for an increased rating.  

In March 2002, the RO sent the veteran a letter informing him 
that his claim was being forwarded to the Board of Veterans' 
Appeals, and that he could submit additional evidence in 
support of his claim.  

Thus, through letters, a Board decision, a rating decision, 
and a statement of the case the RO has informed the veteran 
of the information and evidence necessary to substantiate his 
claim.  The RO has also provided the veteran with an 
examination and notified him of what evidence and information 
was being obtained by VA and what information and evidence he 
needed to provide in support of his claim.  For these 
reasons, further development is not needed to meet the 
requirements of VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO initially evaluated the veteran's allergic rhinitis 
under Diagnostic Code 6501, which provided a 10 percent 
evaluation for chronic atrophic rhinitis with definite 
atrophy of intranasal structure and moderate secretion; a 30 
percent evaluation with evidence of moderate crusting and 
ozena, and atrophic changes; and a 50 percent evaluation with 
evidence of massive crusting, marked ozena and anosmia.  See 
38 C.F.R. § 4.97, Diagnostic Code 6501(1996).

The provisions for evaluating respiratory disorders were 
revised effective October 7, 1996 and included revision of 
the rating criteria for rhinitis and sinusitis.  See 61 Fed. 
Reg. 46720 (1996) (codified at 38 C.F.R. § 4.97).  The 
revised criteria replaced Diagnostic Code 6501 with 
Diagnostic Codes 6522, 6523 and 6524, each of which addresses 
a specific kind of rhinitis.  See 38 C.F.R. § 4.97.  The 
veteran, through his representative, filed his claim for an 
increased rating in December 1997 and December 2000, after 
the revision of the rating schedule provisions applicable to 
his disability, and the revised provisions of the rating 
schedule apply in this case.

The veteran's service connected chronic rhinitis with history 
of sinusitis is currently rated 10 percent disabling under 
the provisions of 38 C.F.R. Part 4, § 4.97, Diagnostic Code 
6523 (bacterial rhinitis).  Under Diagnostic Code 6523 
permanent hypertrophy of the turbinates and obstruction of 
the nasal passage of greater than 50 percent on both sides or 
complete obstruction on one side warrants a 10 percent 
rating.  Rhinoscleroma is evaluated at 50 percent.

A 20 percent rating is assigned under Diagnostic Code 6524 
for granulomatous rhinitis when there are other types of 
granulomatous infection.

It is noted however, that the veteran's rhinitis has not been 
identified by physicians as either bacterial or granulomatous 
rhinitis but rather allergic rhinitis, which is evaluated 
under Diagnostic Code 6522.  That diagnostic code provides 
that a 10 percent evaluation is warranted for allergic 
rhinitis without polyps, but with greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  A 30 percent evaluation requires 
evidence of polyps.

The rating criteria for various forms of sinusitis provide a 
noncompensable rating for sinusitis which is detectable by x- 
ray only.  A 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation requires 
three or more episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is provided 
following radical surgery with chronic osteomyelitis or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.

Analysis

A review of the medical evidence shows that the veteran's 
allergic rhinitis does not warrant an evaluation in excess of 
the currently assigned 10 percent under Diagnostic Codes 6522 
and 6523.  The record, particularly the September 2001 VA 
examination showed no polyps.  Thus, the veteran does not 
meet the criteria for a 30 percent rating under Diagnostic 
Code 6522.  The veteran's diagnosis has consistently been 
chronic rhinitis; he has no diagnosis of rhinoscleroma.  
Accordingly, a rating of 50 percent under Diagnostic Code 
6523 is inappropriate.  

However, upon careful consideration of this evidence and with 
all reasonable doubt resolved in the veteran's favor, it is 
concluded that this evidence more nearly approximates to a 30 
percent evaluation under Diagnostic Code 6513 (maxillary 
sinusitis).  A review of the record demonstrates that the 
veteran has had continuous problems of chronic sinusitis.  
The veteran's nose problem has manifested themselves through 
obstruction of his nasal passages, headaches, mucosal 
thickening, with intermittent purulent discharge from his 
nose.  The May 1998 VA examination showed that the veteran 
had difficulty breathing and there was nasal obstruction in 
each nostril; they were red and edematous with mucous in both 
nostrils.  In addition, the veteran complained of headache.  
Private treatment records from N.K., M.D., dated May 1999 
showed that the veteran underwent a septoplasty with 
endoscopic sinus surgery that same month.  Both the pre- and 
post-operative diagnosis was nasal obstruction with chronic 
sinusitis.  Private treatment reports from an unspecified 
source dated December 2000 show reports of drainage and 
headaches.  There was evidence of polyps in the middle 
turbinate and left maxillary sinus ostium.  The report stated 
that it was difficult to differentiate polyps from polypoid 
changes, especially when sinus surgery was performed.  Anti-
fungal medication was prescribed to see if the veteran would 
respond in addition to antibacterial.  Treatment records from 
N.K., M.D., dated March 2001 indicate that the veteran was 
seen for complaints of left sided sinus headache, especially 
with pressure over the forehead, which had been bothering him 
for a long time.  Because of his persistent symptoms, it was 
noted, the veteran had a CT scan of the sinuses done recently 
which showed mucosal thickening involving the floor of the 
left frontal sinus with mucosal thickening involving the 
frontoethmoid recess.  There was also some mucosal thickening 
in the left maxillary sinus, although the maxillary sinus 
ostium was widely patent.  The examiner discussed this with 
the veteran who indicated that he was having a headache at 
least two or three times a week and when he got the headache 
it was unbearable.  The examination showed inflammation and 
mucosal thickening involving the frontoethmoid recess on the 
left side with patent maxillary sinus ostium.  There was some 
mucosal thickening along the floor of the maxillary sinus on 
the left side.  The veteran had a huge frontal sinus on the 
left side with mucosal thickening indicating that could be 
the reason why he was having headache and pressure.  The 
impression was frontal sinusitis with headache, left side.  

A rating beyond the 30 percent is not warranted.  The medical 
evidence does not show following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries to 
warrant a 50 percent evaluation under Diagnostic Code 6513.  

Finally, a higher rating is also not appropriate under 
38 C.F.R. § 3.321(b).  As to the disability picture 
presented, the veteran's chronic rhinitis with history of 
sinusitis is not so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, so as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b).  The record does 
not reflect frequent hospital care, and any interference with 
the veteran's employment in this case is not beyond the 
average impairment of earning capacity contemplated by the 
regular schedular criteria.  It is noted that the 30 percent 
rating for chronic rhinitis with history of sinusitis 
accounts for what is considered to be the average impairment 
of earning capacity for veteran's disability.  In sum, the 
regular schedular criteria are shown to provide adequate 
compensation in this case, and consequently, a higher rating 
on an extraschedular basis is not warranted.

ORDER

Entitlement to a disability evaluation of 30 percent, but no 
higher, for chronic rhinitis with history of sinusitis is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

